Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 6, 2022

                                       No. 04-22-00238-CR

                                  Juan Roberto RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1990CR1294-W10
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        Appellant’s brief is due May 26, 2022. On May 12, 2022, appellant filed a pro se brief
and this court subsequently entered the due date for the State’s brief as June 13, 2022. However,
appellant is represented on appeal by appointed counsel, Ms. Angela Moore.
        Because appellant is represented by counsel, he is not entitled to hybrid representation.
Therefore, we STRIKE appellant’s pro se brief. We also remove the June 13, 2022, due date for
the State’s brief from this court’s calendar.
        On May 24, 2022, Ms. Moore filed a motion requesting a sixty-day extension of time to
file appellant’s brief calculated from the date the State files its brief. However, the State’s brief
is not yet due. We GRANT Ms. Moore a sixty-day extension of time from the date on which
appellant’s brief is currently due (May 26, 2022). Ms. Moore is ORDERED to file appellant’s
brief no later than July 25, 2022. Ms. Moore is cautioned that further requests for an extension
of time will be disfavored absent extraordinary circumstances.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court